Citation Nr: 1301605	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  08-17 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right hand disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to October 1993.  He was in the National Guard from 1996 to 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of September 2007.  In January 2010, the appellant appeared at a Board videoconference hearing held before the undersigned.  The appeal was remanded in March 2010.  During the course of the remand development, service connection for a low back disability was granted in an October 2010 rating decision; accordingly, that issue is no longer on appeal.  

The issue of service connection for a right hand disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic cervical spine disability, including degenerative disc disease, with radiculopathy, and degenerative joint disease was first shown more than one year after the Veteran's period of active duty, is unrelated to active duty, did not have its onset during a period of training duty, and did not increase in severity during a period of training duty.  

2.  A right shoulder disability, including degenerative joint disease, was first shown more than one year after the Veteran's period of active duty, is unrelated to active duty, did not have its onset during a period of training duty, did not increase in severity during a period of training duty, and was not caused or aggravated by a service-connected low back disability.  


CONCLUSIONS OF LAW

1.  A chronic cervical spine disability, including degenerative disc disease, with radiculopathy, and degenerative joint disease was not incurred in or aggravated by active service, ACDUTRA or INACDUTRA, nor may service incurrence be presumed.  38 U.S.C.A. §§ 101(22), (24), 106(d), 1110, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2012). 

2.  A right shoulder disability, including degenerative joint disease, was not incurred in or aggravated by active service, ACDUTRA or INACDUTRA, service incurrence may not be presumed, and a right shoulder disability is not due to or aggravated by a service-connected low back disability.  38 U.S.C.A. §§ 101(22), (24), 106(d), 1110, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in January 2007, prior to the initial adjudication of the claims, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was told that the evidence must demonstrate a relationship between her current disability and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  He was also provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2011).  Here, during the hearing, the Judge discussed the elements required for a service connection claim, and elicited additional information concerning the Veteran's history.  Moreover, the file was remanded for additional action based, in part, upon his testimony.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, as noted below, service treatment records for the Veteran's period of active duty are unavailable.  VA obtained the Veteran's all available service treatment and personnel records related to his National Guard service.  All identified VA treatment records have been obtained; the Veteran has not identified any private treatment.  In addition, the Veteran was afforded a VA examination in May 2010, and a supplemental was obtained in June 2011.  When considered in conjunction with the other evidence of record, the opinions are sufficient for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection-Cervical Spine and Right Shoulder Conditions

To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran served on active duty for the period from July 1989 to October 1993.  Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as osteoarthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After his period of active duty, the Veteran was in the National Guard from May 1996 to August 2003, during which time he had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  See 38 U.S.C.A. § 101(22); see also 38 C.F.R. §§ 3.6(c)(4), 3.6(d)(4).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(22), 106(d), 1110, 1131; 38 C.F.R. § 3.6(c), 3.303.  Service connection may be granted only for disability resulting from injury incurred in or aggravated while performing INACDUTRA, and not for disease.  See 38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110, 1131; 38 C.F.R. § 3.6(c), (d), 3.303.  

The Veteran claims that he has cervical spine and right shoulder disabilities which were incurred during service.  Service treatment records pertaining to the Veteran's period of active duty are unavailable in this case.  Where service medical records are unavailable, the Board has a heightened duty to assist and obligation to explain its findings and conclusions and to carefully consider the benefit of the doubt rule in cases such as this.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  The legal standard, however, for proving a claim for service connection is not lowered, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

However, there are service treatment records pertaining to the Veteran's National Guard service on file.  In addition, there are VA records of treatment contemporaneous with the latter part of the Veteran's National Guard Service.  

According to the National Guard enlistment examination in May 1996, the Veteran had no complaints concerning any joint.  Annual medical certificates dated in December 1996, November 1997, and October 1999 noted the Veteran to be "fully fit."  On a periodic examination in February 2001, no complaints or abnormal findings pertaining to the cervical spine or right shoulder were noted.  On the October 2001 annual medical certificate, the Veteran reported a pinched nerve in the shoulder.  

VA treatment records show a neurology clinic evaluation in April 2002.  At that time, the Veteran reported a progressive weakening in both shoulders over the past year.  On examination, muscle weakness and atrophy were demonstrated in the upper extremities.  X-rays of the cervical spine showed apparent retrolisthesis of C4-5, which could be secondary to degenerative changes, as there were posterior osteophytes causing neural foramen encroachment at the C3-4 and C4-5 levels.  Ligamentous instability and prior injury could not be excluded.  The impression was localized C6-7 radiculopathy with cord compression versus anterior horn cell disease versus muscle.  

In July 2002, it was noted that he had had symptoms for about 1 year.  A magnetic resonance imaging (MRI) scan in July 2002 disclosed severe cord compression by a posteriorly protruded and prolapsed disc at C3-4 which compressed the cord approximately 30 percent  The diagnosis was cervical myelopathy secondary to C3-4 disc, and surgery was planned.  

A military neurosurgery service record dated in July 2002 noted that the Veteran complained of neck pain and weak arms.  He had a C3-4 disc with myelopathy, and the assessment was cervical myelopathy secondary to degenerative joint disease.  

A VA treatment record dated in September 2002 reported that the Veteran continued to have neck pain.  On this occasion, it was noted that he had sustained an injury at work four weeks earlier, when a tree branch fell on his neck.  He was now having worsening neck pain and arm numbness and weakness.  Electromyogram was normal, however.  

On a National Guard annual medical certificate dated in October 2002, the Veteran said that surgery (bone fusion) was planned for November on his neck.  Apparently this was postponed, and VA records confirm that a C3-4 ACDF (anterior cervical diskectomy fusion) was planned for January 2003.  

National Guard records note that in January 2003, the Veteran was scheduled to be "activated."  He obtained a statement from a VA physician, confirming that the Veteran was currently followed in the neurosurgery clinic for cervical spondylosis with myelopathy, and that he was currently on the surgery waiting list for anterior cervical discectomy and fusion.  He was medically released for active duty.  However, the National Guard determined that the Veteran was not fit for retention, and began proceedings to discharge him.  He was discharged in August 2003, on the grounds that he no longer met the standards for retention based on cervical spondylosis with myelopathy.

The next pertinent record is a VA treatment record dated in May 2004.  At that time, the Veteran said that he had an injury over the neck when a tree limb fell on him in 2002.  The Veteran said that surgery was planned, but postponed, and that now, his neck and shoulders were not a problem.  He said that he had no pain or numbness in the arms.  However, in July 2004, he reported a new onset of neck and upper trapezius pain.  Strength was 5/5 in the upper extremities at that time.  

Later VA records show that in October 2006, he reported chronic right shoulder pain with some numbness in the right upper extremity.  It was thought these symptoms likely had a cervical component, but he did have weakness in supraspinatus muscle.  In June 2007 he complained of chronic neck pain for 10 years, starting in service.  X-rays June 2007 disclosed mild right C3-4 neuroforaminal narrowing.  An MRI in October 2007 revealed multilevel spondylotic changes most prominent at C3-4, where there was a prominent disc protrusion compressing the spinal cord, causing worsening myelomalacia of the spinal cord, compared to previous examination.  In December 2007, he had chronic neck pain with intermittent pain and numbness in the right more than left arm.  There was a suspicion of cervical radiculopathy.  However, tests revealed no electrophysiologic evidence of cervical radiculopathy or entrapment neuropathy.  In December 2008, he complained of neck pain, but it was noted that tests showed no evidence of radiculopathy.  He had decreased strength in the upper extremities and poor handgrip.  He had cord compression in 2002, but did not have any surgery.  He still reported continuing pain in the neck.  

On a VA examination in May 2010, the Veteran's right shoulder had full range of motion with good strength.  Deep tendon reflexes on the right were slightly diminished at 1+.  He had decreased strength in making a right fist.  The Veteran stated that the only neck injuries he remembered were, first, an injury during AIT in which he fractured his nose while tackling someone.  He said he had also had an injury in which a bus rolled onto him while he was on active duty.  He did not have specific recollections of severe neck pain after those episodes but he did sustain impact to his neck at that time.  He said that his shoulders had been hurting him for the past 5 years, which he said he had he first noticed when he failed a PT test.  On examination, X-rays showed mild arthritic changes of the right shoulder.  The diagnosis was osteoarthritis of the cervical spine with radiculopathy to the right upper extremity.  The examiner concluded that it was at least as likely as not that the osteoarthritis of the cervical spine with radiculopathy was the same disorder of the cervical spine that was named on the discharge from service in 2003.  The examiner also diagnosed right shoulder arthritis, which was less likely as not due to or aggravated by the low back disorder.  The examiner stated that it was medically unlikely that a shoulder disorder would be related to a lower back disorder.  

In June 2011, an addendum was prepared to answer whether the right shoulder arthritis was related to the cervical spine disorder or whether this condition was separate and distinct from right upper extremity radiculopathy.  The physician wrote that neither arthritis of the cervical spine nor cervical radiculopathy was a cause of arthritis of the shoulder.  Arthritis of the shoulder joint was an entirely separate and distinct condition from cervical arthritis or radiculopathy.  The right upper extremity radiculopathy was analogous to a neuralgia with mild symptoms.  

The physician said that medical records from the VAMC documented the onset of the symptoms of cervical spine disease to be one year prior to April 2002, referencing a neurology consult note from April 2002 which stated that the Veteran developed progressive weakness of his upper extremities and difficulty with gait since one year prior to presentation.  X-rays and MRI at that time showed advanced degenerative disc disease and physical examination was consistent with significant neurological deficits due to cervical spine disease.  Therefore, it was as likely as not that the initial date of onset for the current cervical spine disease was April 2001.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  

The Board must determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see also Washington v. Nicholson, 19 Vet.App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet.App. 235, 237 (1991) ("Credibility is determined by the fact finder.").  Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan, at 1337.  

Here, the Veteran's statements concerning the onset of his cervical spine and right shoulder conditions have not been entirely consistent.  While the Board believes he is sincere, the accuracy of his recollections is diminished by the passage of time since the events he is attempting to remember.  In his original claim received in January 2007, he stated that he injured his cervical spine in Panama; service department evidence indicates that this was in 1997.  While there is a record showing he was treated for an unspecified condition in Panama in September 1997, other evidence, including his hearing testimony and a service treatment record dated in June 1998, indicate that the treatment in Panama was for a low back condition (for which service connection has been granted).  

At the time of his VA examination in May 2010, he also stated that a bus rolled onto him while he was on active duty, but he said he did not recall severe neck pain at the time, and the Board does not find it credible that if he had injured the cervical spine at the time, and experienced continuity of symptomatology, he would have failed to mention this in his previous histories, where he instead reported less remarkable events.  

On other occasions, including at his videoconference hearing before the undersigned in January 2010, he said that he believed that his neck disability began after an injury during his second period of AIT, in Maryland, when he broke his nose during a tackle in a football game.  He states that he began experiencing neck and shoulder pain shortly thereafter.  Although he is competent to report continuity of symptomatology, at the time of his enlistment into the National Guard, he did not report any neck or shoulder injury or pain, either currently or in the past, unlike the history of hand injury he did report at that time.  

After several years of "fully fit" status while in the National Guard, the Veteran reported a pinched nerve on the October 2001 annual medical certificate; no other details were provided.  Later, though, in April 2002, when seen at a VA facility, he reported a progressive weakening in both shoulders over the past year, and he exhibited muscle weakness and atrophy at that time.  He was found to have cervical myelopathy.  Over the next several months, he was evaluated.  In September 2002, it was noted that he had sustained an injury at work four weeks earlier, when a tree branch fell on his neck, with worsening neck pain and arm numbness and weakness.  Thus, it appears that he sustained an additional injury in August 2002.  Although X-rays and MRI scan showed cervical disc disease, Electrodiagnostic studies of the upper extremities were normal.  

Significantly, none of the histories obtained during this period when the cause of his symptoms was being investigated related the onset to his period of active duty, or to any specific period of ACDUTRA, or to an injury incurred during a specific period of INACDUTRA.  The Board finds the histories obtained during this period of evaluation to be the most probative and credible, because they were obtained in connection with efforts to determine the cause of the Veteran's symptoms, which were considerable at that time.  

He was scheduled to undergo cervical spine surgery in January 2003, but it was canceled or postponed, and when seen in May 2004, the Veteran said that his neck and shoulders were not a problem.  However, in July 2004, he reported a new onset of neck and upper trapezius pain, and since then, he has continued to show cervical spine disability.  In addition, he has been diagnosed as having degenerative joint disease of the right shoulder.  

For the reasons discussed above, the Board finds that the Veteran's statements of continuity of symptomatology since his period of active duty are not credible, although not intentionally so.  With respect to his National Guard service, in June 2007, he complained of chronic neck pain for 10 years, starting "in service."  However, he was discharged from active duty in October 1993, and in the National Guard in 1997.  Because his National Guard training duty was only occasional, unlike his active duty service, the onset must be related to a specific period of training duty.  See Allen v. Nicholson, 21 Vet.App. 54, 57-58 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505).  

The examiner in May 2010 concluded that the osteoarthritis of the cervical spine with radiculopathy was the same disorder of the cervical spine that was named on the discharge from service in 2003.  The author of the June 2011 addendum concluded that the cervical spine disease had its onset in April 2001, based solely on a one-year history of symptoms noted in April 2002.  Assuming both of these to be correct, however, they do not indicate that the onset was during a specific period of ACDUTRA or INACDUTRA, or that such condition was aggravated during a period of ACDUTRA or INACDUTRA.  For periods of ACDUTRA and INACDUTRA, the presumption of sound condition does not apply if an entrance examination was not performed prior to that period of service.  Moreover, the presumptions of service connection and aggravation are not applicable to a period of activity duty for training or inactive duty for training.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) ; Allen v. Brown, 8 Vet. App. 374 (1995).  The examiner in May 2010 also diagnosed right shoulder arthritis, which was less likely as not due to or aggravated by the low back disorder.  The examiner stated that it was medically unlikely that a shoulder disorder would be related to a lower back disorder.  The June 2011 addendum also concluded that the right shoulder arthritis was an entirely separate and distinct condition from cervical arthritis or radiculopathy, with no causal relationship.  These matters require medical expertise, and are beyond the competence of the Veteran.  Based on the findings and the Veteran's history, it was concluded that there a right shoulder disability was not caused or aggravated by the service-connected lumbar spine disability.  

In sum, for the reasons discussed above, the evidence establishes that the Veteran does not have a chronic cervical spine or right shoulder disorder which had its onset during his period of active duty.  While he was in the National Guard, he developed a cervical spine condition, including severe cord compression, with radiation into the upper extremities.  Although this condition later improved, even apparently resolving for period of time on its own, residual cervical spine disability with radiculopathy remains.  This condition, however, did not begin or worsen during any period of ACDUTRUA.  Further, the condition did not result from an injury sustained during a period of INACDUTRA, nor was it aggravated by any such injury.  

Furthermore, the right shoulder arthritis was first shown after his discharge from the National Guard, is unrelated to the cervical spine disability, and is unrelated to an period of ACDUTRA or INACDUTRA.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a right shoulder disability is denied.


REMAND

The Veteran contends that he fractured his right hand during AIT in 1989.  Although there are no service treatment records available for the Veteran's period of active duty, the Board finds the Veteran's assertion to be credible.  In this regard, the record shows that, over a period of years, he has consistently claimed to have fractured his right hand while he was on active duty.  On examination for entrance into the National Guard in May 1996, he reported a history of a fracture of the right had, treated with a cast, and he said he had a "burning" sensation at the site of the hand fracture.  On examination, there was a palpable callous in the right metacarpal.  However, he has not had an examination to determine whether he has residuals of the right hand fracture, and he must be provided an examination for that purpose.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine whether he has current residuals of a right hand fracture during his period of active duty from July 1989 to October 1993.  After obtaining a history from the Veteran, and performing an examination, which includes all needed studies, including X-rays if indicated, the examiner should prepare an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran has any current residuals of an in-service right hand fracture, and, if so, the residuals should be described.  The examiner must assume that the injury, as described by the Veteran, took place; the question is whether there are current residuals of the injury.  The rationale for the opinion must be provided as well.  

2.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claim for service connection for a right hand disability.  If the claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


